Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page11ofof17
                                                                 17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page22ofof17
                                                                 17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page33ofof17
                                                                 17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page44ofof17
                                                                 17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page55ofof17
                                                                 17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page66ofof17
                                                                 17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page77ofof17
                                                                 17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page88ofof17
                                                                 17
19-cv-01183-KAD
9-cv-01183-KAD Document
                Document21-3
                         36 Filed
                             Filed09/03/19
                                   08/13/19 Page
                                             Pag
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page10
                                                           10ofof17
                                                                  17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page11
                                                           11ofof17
                                                                  17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page12
                                                           12ofof17
                                                                  17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page13
                                                           13ofof17
                                                                  17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page14
                                                           14ofof17
                                                                  17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page15
                                                           15ofof17
                                                                  17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page16
                                                           16ofof17
                                                                  17
Case
 Case3:19-cv-01183-KAD
      3:19-cv-01183-KAD Document
                         Document21-3
                                  36 Filed
                                      Filed09/03/19
                                            08/13/19 Page
                                                      Page17
                                                           17ofof17
                                                                  17
